Case 2:20-cv-14055-RLR Document 1-5 Entered on FLSD Docket 02/20/2020 Page 1 of 3

LAW OFFICES OF
FISHER & ASSOCIATES, P.A.

 

 

ATTORNEYS AT LAW
JANICE V. FISHER Paralegal
RONALD CASON, Of Counsel CHRIS JUDY THOMAS
August 21, 2019
Attention: Lawrence Bentz Via Email: Lawrence.Bentz@sedgwick.com

Claims Examiner

Sedgwick Claims Management Services, Inc.
P.O. Box 14453

Lexington, Ky 40512-4453

Re: Your Client i Target Corporation
Our Client : Sharonda Marshall
Date of Accident : 12/15/2017
Claim Number : 000464412G-0001

Dear Mr. Bentz:

I represent Sharonda Marshall relative to a fall that occurred on December 15, 2017 on properties
owned or under the control of Target Corporation. On December 15, 2017, Sharonda Marshall delivered
her cargo to a Target Store located at 5800 20th St, Vero Beach, FL 32966. It was approximately 8:25 in
the evening. It was Ms. Marshall’s intention to drop off her load. During this process she was required to
perform a point check. It was somewhat dark in the parking areas for the trailers, with minimal light
available coming from the Target building/store itself. Ms. Marshal wound the landing gear down to stead
the trailer. She used her flashlight to visualize the under portion of the trailer. She had not been drinking
and was not impaired or distracted as she performed her inspection.

As Ms. Marshall circled the trailer she fell into a hole, which in essence was a completely
uncovered (missing) section of the drainage grates that ran parallel to the rear of the store. She fell into the
hole up to her knee. The fall took her by surprise, and she extended both hands to brace her fall thereby
scraping her leg, arm and injuring both of her wrists. She noticed there was debris on the bottom of the
hole and though she had on boots with a steel toe, she was still initially concerned that there might be
something in the hole that might cause her further harm.

Sharonda’s daughter was in a nearby parked vehicle. Her daughter was there to transport Sharonda
from the parking to her home. Her daughter heard Sharonda cry out and immediately went to assist. Around
the same time, a night worker emerged from the rear of the Target store. Ms. Marshall describes him as a
white male, with a short haircut, who was probably in his thirties. He came out of the door and asked if she
was hurt. She told him that she had fallen in the hole, but she thought she would be okay.

 

 

900 DELAWARE AVENUE - FORT PIERCE, FLORIDA 34950
TELEPHONE: (772) 595-9899 - FACSIMILE: (772) 595-9881

10-18-2019 EXH | B IT 5 000464412G0001 5820191018002670
_— sass
Case 2:20-cv-14055-RLR Document 1-5 Entered on FLSD Docket 02/20/2020 Page 2 of 3

Sharonda maneuvered herself out of the hole and was most concerned about the pain in her leg arm
and wrists. She asked her daughter to call her employer. Her daughter took pictures of the scene as are
shown below. These photographs depict a poorly lit loading area with a poorly lit drainage strip. The photos
are on the left with the jpeg time logs to the right. As you can see the photographs were taken at 8:52 pm
on December 15, 2017. TMay'w were taken from Sharonda’s daughter’s camera. Sharonda’s daughter took

 
 
 
 
 
 
   
   
 
 
 
 
 
 
 
 
   

mleinfe . x multiple photographs
Sheers including a photograph which
SITES SPOTS was closer to the hole. A

Date luker
December | 15 | 2017

second photograph was taken
showing the defective grate
from a closer angle. Next to it

e | 52 | PM

 

Size

2a MB on the right is the correlating
Cinneons jpeg information. This
se photograph also shows how
17A8 eeusle@AAiien shadows obscured the place

ae where Sharonda fell.

File info « We took the liberty
De ai of lightening the
omtim ss photograph from the

downloaded image.
In the third image,
one is able to see

 

Size
25 ME

Dimersions

 

412 x29%6 more clearly the
syissee 422.4x3min configuration of the
po hole/grate,
Device subsequent to
SM-N900T

Sharonda’s fall. In
the lightened photograph to the right, you can appreciate that a second segment of the grate actually broke

off downward, retarding Ms. Marshall’s fall into the hole. The
grill depicted to the left of the collapsed appears to be rusty. It is our
thought that Target will have a work order in connection with
this grate. A minimum of two, possibly more panels needed to be
replaced.

Sharonda went home after the fall a noted that there was a
scar on the front of her shin where she made contact with the grate.
There was also ascar between her elbow and her wrist where contact
had been made with the grate. She asked her employer for medical

 

care. This incident occurred on a Friday. Sharonda

attempted first aid herself that night hoping that her pain would resolve. She went to work the next day in
significant pain. Accordingly she called the employer back asking to be seen to be evaluated. Ms. Marshall
went, as instructed, to the Indian River Walk-In-Clinic on December 18, 2017. She complained that her
leg and wrist were hurting. There was swelling shown to her right hand and multiple scrapes and bruises.

She had contusions to her right and left hands and left lower leg. Her first visit is recorded as follows:

10-18-2019 ‘ 000464412G0001 §820191018002670
Case 2:20-cv-14055-RLR Document 1-5 Entered on FLSD Docket 02/20/2020 Page 3 of 3

10-18-2019

4, How did the Incidgat happen {inclide-all datalisy?
Sharonds wes.wélking sroued tHe tnliarto make sure- thank wae.parked propatly, There wre. 2fhdeen m
ping n rh wae, 0 ehh naholy, She.gld nol koe-h decree she:
trugkt, Her lebieg tel li, Ap-she tol iashe hil born handeorcibe, pavement Shg.nag a: Vines wctnpernne | Biveliing on hae lott i ‘elow Ie wen Begin mre
sorapod on her lel elngw, and righ} Hand: There tp olka awalllgg Gn'thichaod, Tie bleadinp eeontioled. - . oo
2, Please descube your medical complaint.

Pala, swelling, scrapes

2, Pleave specily machineopla(bsinnce/oblec! mast closely nelated
Manhale, anciee pavemgns,

i, Whal-was omployes dalip when Ineidunt occurred?

Wahdng around Vallarta Inapest

An x-ray of her right hand was ordered. Dr. Edward Katz examined her and placed on no lifting
pushing or pulling restrictions of 10lbs. She was prescribed Ibuprofen 600 mg. Ms. Marshall came back
for a follow up visit on December 20, 2017. Dr. Katz ordered bilateral Velcro wrist splints and a referral
to an Orthopedic doctor for work up of an injury to her tendon in her right wrist. He ordered physical
therapy. He reduced her to a five-pound weight restriction. Later, on January 3, 2018, an emergency
room physician in the same practice, Dr. Elman Williams, ordered a MRI of the right wrist and a right
splint was placed. He ordered to hold PT. Ms. Marshall was experiencing dull constant pain and decrease
in range of motion in her wrist.

By 1/20/18 the report on the MRI was available. Workers compensation still had not approved an
orthopedic. Given her restrictions, Ms. Marshall was taken off work. She was paid by her employer,
Schneider National Carriers. Her medical bills were paid for by the carrier along with her wage loss at
60%. The lien for Schneider National Carriers, Inc is currently FIFTY THOUSAND SIX HUNDERED

cae ace =~» AND FIFTY ONE DOLLARS AND SIXTEEN CENTS ($50,651.16). I

= have attached their letter giving notice of their lien along with the
itemization for your review.
“ Ms. Marshall has been paid $32,906.56 (60%) in indemnity benefits. A
Peyinent Hntory strict calculation demonstrates Ms. Marshall is owed $21,937.70 for lost
Terrennade ma cieamare ia weacen wages. This does not include loss of ability to eam money in the future.
cee Ms. Marshall took out a loan to go to school to become licensed as
oxnma truck driver. She was hired by Schneider National Carriers shortly
eee meee" thereafter and really enjoyed her job. She is no longer able to handle this

job because the steering wheels require more strength than she has in her
wrist. Driving a large truck causes a great deal of pain in her wrist to
maneuver the truck and lifting the heavy amounts required to properly
perform her job. She can no longer the job that paid well and that she
worked so hard for. The loan currently has a balance of $7,398.

$30

Shp Augy O9, 2017 yt, Ki most

  

SPM AM 4 4
we OK x KM OM KM mR

 

 

ait o <

We have requested the additional medical records pertaining to her wrist and will provide them
upon receipt. Ms. Marshall has authorized us to accept TWO HUNDERED THOUSAND DOLLARS
$200,000.00 in resolution of this matter. Please contact me with your position and any additional requests
for information that you may have. I have included her 13-week wage analysis, upon which her lost
wages were based. I have also included her tax returns demonstrating the loss in income. She now drives
a small vehicle for a living, delivering prescriptions for a pharmacy.

Sincerely,

Janice V. Fisher

JVF/

Indian River Walk in Clinic Records

Lien of Workers Compensation of Schneider National Carriers, Inc.

000464412G0001 §820191018002670
